Case 1:19-md-02915-AJT-JFA Document 1674 Filed 07/02/21 Page 1 of 3 PageID# 33757




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           ) MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to CONSUMER Cases
  __________________________________________

                 CAPITAL ONE’S MOTION TO EXCLUDE PORTIONS OF
                THE REPORT AND TESTIMONY OF STUART E. MADNICK

         Defendants Capital One Financial Corporation, Capital One Bank (USA), National

  Association, and Capital One, National Association respectfully move to exclude portions of the

  expert report and testimony of Stuart E. Madnick in accordance with the Federal Rules of Evidence

  and Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993) and its progeny. The grounds

  for this motion are set forth in the accompanying memorandum of law and supporting exhibits.

         Dated: July 2, 2021           Respectfully submitted,

                                       /s/
                                       David L. Balser (pro hac vice)
                                       S. Stewart Haskins II (pro hac vice)
                                       Susan M. Clare (pro hac vice)
                                       John C. Toro (pro hac vice)
                                       Kevin J. O’Brien (VSB No. 78886)
                                       Robert D. Griest (pro hac vice)
                                       KING & SPALDING LLP
                                       1180 Peachtree Street, N.E.
                                       Atlanta, GA 30309
                                       Tel.: (404) 572-4600
                                       Fax: (404) 572-5140
                                       dbalser@kslaw.com
                                       shaskins@kslaw.com
                                       sclare@kslaw.com
                                       jtoro@kslaw.com
                                       kobrien@kslaw.com
                                       rgriest@kslaw.com
Case 1:19-md-02915-AJT-JFA Document 1674 Filed 07/02/21 Page 2 of 3 PageID# 33758




                               Robert A. Angle (VSB No. 37691)
                               Tim St. George (VSB No. 77349)
                               Jon S. Hubbard (VSB No. 71089)
                               Harrison Scott Kelly (VSB No. 80546)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               1001 Haxall Point
                               Richmond, VA 23219
                               Tel.: (804) 697-1200
                               Fax: (804) 697-1339
                               robert.angle@troutman.com
                               timothy.st.george@troutman.com
                               jon.hubbard@troutman.com
                               scott.kelly@troutman.com

                               Mary C. Zinsner (VSB No. 31397)
                               S. Mohsin Reza (VSB No. 75347)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               401 9th Street, NW, Suite 1000
                               Washington, DC 20004
                               Tel.: (202) 274-1932
                               Fax: (202) 274-2994
                               mary.zinsner@troutman.com
                               mohsin.reza@troutman.com

                               Counsel for Capital One Defendants




                                        2
Case 1:19-md-02915-AJT-JFA Document 1674 Filed 07/02/21 Page 3 of 3 PageID# 33759




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021, I caused the foregoing document to be filed with the

  Clerk of Court using the CM/ECF system, which will send notice of electronic filing to all counsel

  of record.

                                                      /s/
                                                      David L. Balser
                                                      Counsel for Capital One




                                                  3
